Title: Thomas Jefferson to Joseph C. Cabell, 1 January 1819
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello
Jan. 1. 19.
          
          Altho’ my revolt against letter writing has not permitted me to acknolege separately your several favors of Dec. 8. 14. 17. 24. as I recieved them, I am not the less thankful for their information. I take up my pen now on the subject of my estimate of the center of white population. you say it is objected that the commencement at the mouth of the Chesapeake is nearer the Southern than Northern limit on the coast. that is true; but the greatest part of what is North, is water. there is more land on the South than North. I do not think a fairer point of commencement can be taken & being a remarkable one I therefore took it. the point of commencement being determined, the direction of the line of equal division is not a matter of choice, it must from thence take whatever direction an equal division of the population commands. and the Census proves this to pass near Charlottesville, the Rockfish gap & Staunton. the blue ridge again, in the cross division is so natural a dividing line as to have been universally so considered, and a parallel  course with that should therefore be taken for the line of equal division that way. they talk of a division by an E. and W. line; but our Northern boundary trending North of  N. W. while the Southern is E. & W. the fair direction is between the two as that is which I took. why should they divide by a parallel to our Southern more than to our Northern boundary? what reason can be given for laying off the Southern half in a parallellogram & the Northern in a triangle? not a single one but to bring the course of that line nearer to Lexington. the state itself being triangular, each half should be so. if an E. & W. line would take the line of equal division entirely from Staunton, but I do not believe it would from Charlottesville; and while a North & South line would take it entirely from Lexington, I believe it would be still as near to Charlottesville; and in my opinion run your lines in what direction you please, they will pass close to Charlottesville, and for the very good reason that it is truly central to the white population. however let those who wish to set up other lines in competition, make their own calculations. it is a very laborious business. mine took me 2. or 3. days, and I know there can be no inaccuracy in it, except from a single source. where a line divided a county into two parts, equal or unequal I could only estimate by my eye the proportion between the two parts. no doubt there is error in some of these, but probably as much one way as another, and that contrary errors balance one another. I am certain there will not be found much error in the whole result. but I am saying to you things which would occur to yourself, and yielding to the lex inertiae which, with respect to the use of the pen is now become, uncontroulably, the law of nature with me, I will place here the assurances of my affectionate esteem & respect
          Th: Jefferson
        